Title: From Thomas Jefferson to Thomas Leiper, 3 November 1821
From: Jefferson, Thomas
To: Leiper, Thomas


Dr Sir
Monto
Nov. 3. 21.
This will be handed you by mr a student of medicine of this neighborhood who goes to Philada to compleat his studies. in that line. having no acquantance there he naturally wishes  that his standing & character in his own state may be known to somebody there, and being the eleve of my family physician, & having under him attended me kindly and assiduously thro’ a long illness I  feel myself bound to bear witness to the truth for him by assuring you that he is a gentlemen of great worth & perfect correctness of conduct. and I give the assurance to you because I have known nobody there longer or with more esteem then yourself. indeed it is so long since we have exchanged a line that it is time to ask  each other if all is well. it is so with me I hope it is so with you, and that so it may continue to the end of as long  a chapter of life as you wish  is the prayer I offer with the assurance of my constant friendship & respect.Th: J